Case 1:20-cv-04834-KAM-RML Document 22 Filed 11/13/20 Page 1 of 2 PageID #: 727
 Troutman Pepper Hamilton Sanders LLP
 875 Third Avenue
 New York, New York 10022

 troutman.com



 Avi Schick
 avi.schick@troutman.com




 November 13, 2020
 VIA ECF

 The Honorable Kiyo A. Matsumoto
 United States District Court for the Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201

 Re:     Agudath Israel of America, et al. v. Andrew M. Cuomo, No. 1:20-cv-4834 (E.D.N.Y.)

 Dear Judge Matsumoto:

        We represent Plaintiffs in the above-referenced case. On October 8, 2020, Plaintiffs filed
 a complaint asking this Court to enjoin Defendant from enforcing New York Executive Order
 No. 202.68 (the “Order”) and to declare the Order unconstitutional because it violates Plaintiffs’
 Free Exercise rights. Dkt. 1. That same day, Plaintiffs filed a motion for temporary restraining
 order and preliminary injunction, Dkt. 2, which the Court denied on October 9, Tr. 66. On
 October 19, Plaintiffs filed a notice of appeal from that denial. Dkt. 16.

         Pursuant to Federal Rule of Civil Procedure 62(d) and Federal Rule of Appellate
 Procedure 8(a)(1)(C), Plaintiffs hereby move this Court for an injunction pending appeal of its
 order denying preliminary injunctive relief. In support of their request, Plaintiffs rely on the
 arguments stated in their motion for temporary restraining order and preliminary injunction and
 accompanying documents, Dkt 2, as well as at the October 9 hearing. Plaintiffs acknowledge the
 prior rulings by this Court and the Second Circuit Court of Appeals, which denied their request
 for an injunction pending appeal. In light of those rulings, Plaintiffs respectfully request this
 Court’s ruling on this request for an injunction pending appeal by the close of business today.

         Plaintiffs respectfully ask this Court to accept this submission as Plaintiffs’ letter motion
 for an injunction pending appeal, and to enter an expedited ruling based on the parties’ prior
 submissions and the prior rulings in this matter. Pursuant to Local Rule 37.3, we have met and
 conferred with counsel for Defendant, who opposes the request for an injunction pending appeal.
Case 1:20-cv-04834-KAM-RML Document 22 Filed 11/13/20 Page 2 of 2 PageID #: 728
 Hon. Kiyo A. Matsumoto
 November 13, 2020
 Page 2




                                          Respectfully,


                                          s/ Avi Schick
                                          Avi Schick



 Cc: Counsel for Defendant (via ECF)
